Title: To George Washington from Major General William Heath, 10–11 February 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] Feb. 10[–11] 1780
          
          In the following I shall give your Excellency a State of facts relative to the late capture of Lt Colo. Thompson and part of his detachment on the lines of this post, on the 3d Instant.
          Lt Colonel Thompson was at that time at young’s near the

white plains his detachment consisted of five companies. Cap. Watson of the 3d Regt with his Company was at Young’s house with the Lieutenant Colonel. Capt. Roberts of the 15 Reg. and Capt. Stoddard of the 1st Regt were on his right their greatest distance about two miles. On his Left were, Capt. Lt Farley of the 9th Regt & Capt. Cooper of the 14th Regt—their extreme distance rather greater than the Companies on the right. Pickets were advanced from each. On the morning of the 3d Instant about 9 oClock, the Lt Colo. was informed that a body of the Enemy’s Horse were advancing & at that time about 2½ miles distant: apprehending the Enemy to be Horse only he determined to remain where he was and Sent to the Several companie⟨s⟩ to join him. Soon after this, the Enemy attack’d his picket (a Serjeant & 8 men) who fired on the Horse, which checked them—on which the picket attempted to join the body but were overtaken by the Horse One or two of them wounded and the whole taken prisoners. Not long after, the Enemy’s Horse appear’d in Sight of the House. the Lt Colo. had been joined by Capt. Roberts’s Company who formed on the right. the Enemys Horse halted at a distance and discharged their rifles: Soon afte⟨r⟩ the Infantry appeared advancing to the front & right flank of our troops who were now join’d by Captn Lt Farleys Company on the left—Captn Stoddard and Captn Cooper coming up—One on the right, the other on the left. Our Troops preserved their order and did not fire untill Some time after the Enemy began; when they received orders to fire the Enemy immediately Scattered, availing themselves of Trees and the Ground, of which, it must be acknowleged, they very judiciously took the advantage, Springing from one tree & place to another, and constantly gaining Ground—their fire being directed both against the front and flank of our Troops—and, a number being kill’d & wounded they broke, Some retreating up the road, others into the House, from the doors & windows of which they fired on the Enemy. At this time Captain Stoddard, and Capt. Cooper came up. the former gave the Enemy two or three fires, but the distance being great probably did little or no execution.
          the Horse at this instant were very active & overtook Several of our men who were making their escape. It is said our troops discovered great bravery & fought well for about fifteen minutes when the Lt Colo. was compell’d to Surrender.
          
          We had 14 men kill’d on the Spot, including Capn Roberts, and 17 wounded, three of which are Since dead. Lt Colo. Thompson of Marshall’s Capt. Watson of Greaton’s, Capn Lt Farley of Wesson’s Lt Burley of Tuppers, Lt Maynard of Greatons Ensign Fowler of Nixon’s & Ensign Bradley of Sheppard’s with 90 Non Commissioned officers & Soldiers were taken prisoners—9 of whom who were wounded were left by the Enemy at a house Some miles down the road. The Enemy Sat fire to young’s house, & soon retired, leaving two dead and Carrying off their wounded—among whom was a Captn of Grenadiers wounded in the hip and a Lieutenant of the Infantry in the Thigh. Our Troops immediately after went on to the Ground and buried the dead—The Enemys force is said to have consisted of about 60 Jäger Horse & 40 of the Refugee, and between 400 & 500 Infantry detached from different Corps, including a part or the whole of the Grenadier & Light Infantry Companies of the Guards. Colo. Emmerick was out as a volunteer on foot with his rifle, and was very active. Colo. Norton of the Guards commanded the whole, & Colo. Delancy was with the refugee horse.
          11th By two deserters who left Fort washington a few days Since, I am informed that the Enemy had at that place about 150 Sleighs when they came away. the sleighs were employd in hauling wood. I am just now informed by Colo. Badlam who is on the advanced post, that a body of three hundred of the Enemys horse (probably part of these Militia) and the 7th British Regiment came the last monday from Long Island to West Chester on the Ice, where they now are. whether their taking post at west Chester is with offensive or defensive views, is uncertain. probably both. I have written Brigadier General Poor to hold his Brigade in the most perfect readiness for action, have patroles on the Ice of Hudsons River against Peeks kill, and from the Guard at Swim’s down towards fort Montgomery. Every precaution is in exercise & I trust the Enemy will be disappointed should they attempt to Surprise us. I have the honor to be With the Greatest respect Your Excellency’s Most obedient Servant
          
            W. Heath
          
        